Exhibit 10.3

RESTATED GUARANTY AGREEMENT

THIS RESTATED GUARANTY AGREEMENT (this “Agreement”) made and entered into
effective as of the 8th day of July, 2010, by DIAMOND BLUE DRILLING CO., an
Oklahoma corporation (the “Guarantor”) in favor of CAPITAL ONE, NATIONAL
ASSOCIATION (the “Agent”), for the benefit of itself, the Lenders which are
parties from time to time to the Loan Agreement (as defined below) (the
“Lenders”) and the other Secured Parties (as defined below), guaranteeing the
Secured Liabilities (as hereinafter defined) of GMX RESOURCES INC., an Oklahoma
corporation (the “Borrower”).

R E C I T A L S

A. This Agreement is a restatement of that certain Guaranty Agreement dated
July 31, 2007 by Guarantor in favor of the Agent, for the benefit of itself the
Lenders and the other Secured Parties.

NOW, THEREFORE, for value received, and in consideration of and for credit and
financial accommodations extended, to be extended, or continued to or for the
account of the above named Borrower, the undersigned Guarantor hereby agrees as
follows:

SECTION 1. Guaranty of Borrower’s Secured Liabilities

(a) Each Guarantor does hereby irrevocably, absolutely and unconditionally
guarantee for the benefit of the Secured Parties the prompt and punctual payment
of all of the following items of indebtedness (collectively the “Secured
Liabilities”) (capitalized terms used below in the description of the Secured
Liabilities have the meanings set forth in the definitions in paragraph
(b) below), as and when the same shall be due and payable, whether by passage of
time, acceleration of maturity or otherwise:

(i) All obligations of the Borrower now or hereafter existing under the Loan
Agreement and other Loan Documents to the Agent and to all or any of the present
or future Lenders, including all future advances and other future indebtedness
under the Loan Agreement, all whether obligatory or discretionary, and including
any extensions or renewals of all such indebtedness under the Loan Documents,
whether or not the Borrower executes any extension agreement or renewal
instrument, including without limitation: (1) all obligations, liabilities and
indebtedness now or hereafter arising of the Borrower to the Agent and to all or
any of the present or future Lenders in respect of the principal of and interest
on the present and future Notes, the Loan, the Credit Obligations and any
letters of credit issued under the Loan Agreement (including interest which, but
for the filing of a petition in bankruptcy with respect to Borrower, would have
accrued on any Secured Liabilities, whether or not a claim is allowed against
Borrower for such interest in the related bankruptcy proceeding), and (2) the
obligations of the Borrower in respect of fees and all other amounts payable by
the Borrower to the Agent and to all or any of the present or future Lenders
under any Loan Documents;

(ii) Any sums advanced or expenses or costs incurred by the Agent or the Trustee
(or any receiver appointed hereunder) which are made or incurred pursuant to,



--------------------------------------------------------------------------------

or permitted by, the Collateral Documents and the Loan Agreement, plus interest
thereon at the rate herein specified or otherwise agreed upon, from the date of
the advances or the incurring of such expenses or costs until reimbursed;

(iii) Any increases to the Loan under the Loan Agreement which the Agent and the
Lenders may from time to time make to the Borrower in agreement with the
Borrower, the Agent and the Lenders not being obligated, however, to make such
increased loans, and any promissory notes evidencing the Loan (recognizing that
the liability for the principal balance of the Loan is the aggregate unpaid
principal balance of advances under the Loan and not necessarily the face amount
of such promissory notes, which face amount may be larger than the actual
liability); and

(iv) Any liabilities of the Borrower to any of the (1) Secured Hedge Providers
under (x) transactions in futures, forwards, swaps or option contracts
(including both physical and financial settlement transactions) engaged in by
the Borrower as a hedge against adverse changes in the prices of natural gas or
oil (including without limitation commodity price hedges, swaps, caps, floors,
collars and similar agreements designed to protect the Borrower against
fluctuations in commodity prices) engaged in by the Borrower as a
risk-management strategy and constituting “Permitted Commodity Hedges” as
defined in the Loan Agreement, or (y) forward contracts, futures contracts,
swaps, option contracts or other financial agreements or arrangements relating
to, or the value of which is dependent upon, interest rates (including without
limitation caps, floors, collars, puts and similar agreements designed to
protect the Borrower against fluctuations in interest rates) engaged in by the
Borrower as a risk-management strategy and constituting “Permitted Interests
Hedges” as defined in the Loan Agreement or (2) Lenders for any Banking Services
Obligations (as defined in the Loan Agreement).

(b) For all purposes of this Agreement, the following terms shall have the
meanings indicated:

“Credit Obligations” shall mean the Borrower’s obligations under the Loan
Agreement and the other Loan Documents to pay (i) reimbursement of any and all
drafts drawn under any letter of credit issued under the Loan Agreement,
(ii) any and all costs, charges, fees and/or expenses incurred or paid by the
Issuing Bank in connection with any such letter of credit issued under the Loan
Agreement, (iii) any and all charges of the Issuing Bank arising out of the
imposition of or change in any reserve or capitalization requirement with
respect to letters of credit effective after the date of the Loan Agreement, and
(iv) interest on such amounts described above under (i), (ii) and (iii) as
provided in the Loan Agreement (including interest which, but for the filing of
a petition in bankruptcy with respect to Borrower, would have accrued on any
Secured Liabilities, whether or not a claim is allowed against Borrower for such
interest in the related bankruptcy proceeding).

“Loan Agreement” shall mean that certain Fourth Amended and Restated Loan
Agreement dated as of July 8, 2010, among the Borrower, the Agent, and the
Lenders, as such agreement may hereafter be amended,

 

2



--------------------------------------------------------------------------------

renewed, extended, increased or replaced.

“Loan Documents” shall mean the Loan Agreement, the Notes, the Mortgage and any
other Collateral Documents (as defined in the Loan Agreement), and any other
instrument or document executed in connection herewith or therewith, as any of
said documents may from time to time be amended, supplemented, renewed or
restated.

“Mortgage” shall mean collectively each and every mortgage or deed of trust
granted by the Borrower in favor of the Agent pursuant to the Loan Agreement.

“Notes” shall mean the present and future Line of Credit Notes issued by the
Borrower under the Loan Agreement payable to the order of the Lenders, and shall
also include any and all extensions, modifications or renewals from time to time
of any of said promissory notes.

“Secured Hedge Providers” shall mean any one or more of the present and future
Lenders under the Loan Agreement, or any Affiliate (as defined in the Loan
Agreement) of such Lender which is a party to one or more agreements with the
Borrower or any subsidiary establishing “Secured Hedge Obligations” as defined
in the Loan Agreement, so long as any such Lender is a “Lender” under the Loan
Agreement at the time such Secured Hedge Obligation is entered into with such
Lender or Affiliate (even if any such Lender subsequently ceases to be a Lender
under the Loan Agreement for any reason).

“Secured Parties” shall mean collectively the Agent, the Lenders and the Secured
Hedge Providers.

“Trustee” shall have the meaning set forth in the first paragraph of the
Mortgage, acting for the benefit of the Agent.

(c) Anything in this Agreement to the contrary notwithstanding, if any
Fraudulent Transfer Law (as hereinafter defined) is determined by a court of
competent jurisdiction to be applicable to the obligations of a Guarantor under
this Agreement, such obligations of such Guarantor hereunder shall be limited to
a maximum aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title XI of the United States Code or any
applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws.

(d) Without limiting any other provision of this Agreement, should an Event of
Default (as defined in the Loan Agreement) occur, each Guarantor unconditionally
and absolutely agrees to pay the full then unpaid amount of all of Borrower’s
Secured Liabilities guaranteed hereunder. Such payment or payments shall be made
immediately following demand by Agent.

SECTION 2. Joint and Several Liability. Each Guarantor further agrees that its
obligations and liabilities for the prompt and punctual payment, performance and
satisfaction or purchase of all of Borrower’s Secured Liabilities shall be on a
“joint and several” basis with Borrower, subject to Subsection 1(c). In the
event that there is more than one guarantor under this Agreement, or in the

 

3



--------------------------------------------------------------------------------

event that there are other guarantors, endorsers, or sureties of all or any
portion of Borrower’s Secured Liabilities, each Guarantor’s obligations and
liabilities hereunder shall be on a “joint and several” basis along with such
other guarantor or guarantors, endorsers and/or sureties, subject to Subsection
1(c). The obligations of each Guarantor contained in this Agreement shall be
absolute and unconditional without regard to the validity, legality, regularity
or enforceability of the Secured Liabilities, or any instrument evidencing,
securing or relating to the Secured Liabilities, and shall not be reduced or
affected in any way by any action which may in any manner or to any extent vary
the risks of the Guarantor, or which might otherwise constitute a legal or
equitable discharge of the Guarantor. It is the purpose and intent of the
Guarantor and the Secured Parties that this Agreement and the obligations of the
Guarantor hereunder shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment and performance as
herein provided, and that this Agreement be construed as a payment guaranty and
not as a guaranty of collection and each Guarantor’s liability under this
Agreement shall be primary, and not secondary. Additionally, subject to
Subsection 1(c), each Guarantor, in furtherance of the foregoing and not in
limitation of any other right which any of the Secured Parties may have against
the Guarantor by virtue hereof, hereby guarantees jointly and severally,
absolutely and unconditionally, the payment of any and all Secured Liabilities
to the Secured Parties whether or not due or payable by the Borrower upon the
occurrence in respect of the Borrower of any of the events specified in
Subsections (g) or (h) of Section 8.1 of the Loan Agreement (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. 362(a)).

SECTION 3. Duration. This Agreement and each Guarantor’s obligations and
liabilities hereunder shall remain in full force and effect until such time as
all of Borrower’s Secured Liabilities shall be paid, performed and/or satisfied
in full, in principal, interest, costs and attorney’s fees.

SECTION 4. Waivers. Each Guarantor hereby waives notice of acceptance of this
Agreement and of any Secured Liabilities to which it applies or may apply. Each
Guarantor further waives presentment and demand for payment of Borrower’s
Secured Liabilities, notice of dishonor and of nonpayment, notice of intention
to accelerate, notice of acceleration, protest and notice of protest, collection
or institution of any suit or other action by Secured Parties in collection
thereof, including any notice of default in payment thereof or other notice to,
or demand for payment thereof on any party. Each Guarantor additionally waives,
to the degree applicable, any and all rights and pleas of division and
discussion as provided under Louisiana law as well as any similar rights as may
be provided under the laws of any other state. Additionally, each Guarantor also
waives joinder of Borrower or any other obligor of any of the Secured
Liabilities in any suit or action to enforce this Agreement, and in particular,
and without in any way limiting the foregoing, each Guarantor also waives any
right (including without limitation each right created by the provisions of
Chapter 34 of the Texas Business & Commerce Code, Chapter 17 of the Texas Civil
Practice and Remedies Code, the Texas Rules of Civil Procedure or any other
applicable law) to require Secured Parties to file suit against Borrower or any
such obligor or to take any other action against Borrower or any such obligor as
a prerequisite to Agent’s and other Secured Parties’ taking any action or
bringing any suit against Guarantor under this Agreement. Each Guarantor also
waives, to the maximum extent permitted by law, all rights, remedies, claims,
defenses and benefits based upon or related to Sections 51.003, 51.004 and
51.005 of the Texas Property Code, as it may be amended (or any successor
statute or similar law).

SECTION 5. Guarantor’s Subordination of Loans and Rights. In the event that any
Guarantor

 

4



--------------------------------------------------------------------------------

should for any reason (A) advance or lend monies to Borrower, whether or not
such funds are used by Borrower to make payment(s) under Borrower’s Secured
Liabilities, and/or (B) make any payment(s) to any Secured Party for and on
behalf of Borrower under Borrower’s Secured Liabilities, and/or (C) make any
payment to any Secured Party in total or partial satisfaction of Guarantor’s
obligations and liabilities under this Agreement, the Guarantor hereby agrees
that any and all rights that Guarantor may have or acquire to collect from or to
be reimbursed by Borrower (or from or by any other guarantor, endorser or surety
of Borrower’s Secured Liabilities), whether Guarantor’s rights of collection or
reimbursement arise by way of subrogation to the rights of any Secured Party or
otherwise, shall in all respects, whether or not Borrower is presently or
subsequently becomes insolvent, be subordinate, inferior and junior to the
rights of Secured Parties to collect and enforce payment, performance and
satisfaction of Borrower’s then remaining Secured Liabilities, until such time
as Borrower’s Secured Liabilities are fully paid and satisfied. So long as no
Event of Default as defined in the Loan Agreement exists, the Guarantor may be
repaid by Borrower as to any subordinated debt (if any) expressly permitted by
the Loan Agreement. In the event of Borrower’s insolvency or consequent
liquidation of Borrower’s assets, through bankruptcy, by an assignment for the
benefit of creditors, by voluntary liquidation, or otherwise, the assets of
Borrower applicable to the payment of claims of both Secured Parties and
Guarantor shall be paid to Agent and shall be first applied by Agent to
Borrower’s then remaining Secured Liabilities. The Guarantor hereby assigns to
Agent all claims which it may have or acquire against any Secured Party for full
payment of Borrower’s Secured Liabilities guaranteed under this Agreement. If
Guarantor is, or at any time may be, an “insider” of Borrower (or of any other
guarantor, surety or endorser of Borrower’s Secured Liabilities) within the
context of Section 101(30) of the Bankruptcy Code (11 U.S.C. 101(30)), Guarantor
shall have no rights of, and unconditionally agrees not to seek or obtain,
collection or reimbursement from Borrower (or from any other guarantor, surety
or endorser of Borrower’s Secured Liabilities), whether by subrogation of and
Secured Party’s rights or otherwise until the thirteenth (13th) month
anniversary date following the full and final payment and satisfaction of
Borrower’s Secured Liabilities.

SECTION 6. Covenants Relating to the Secured Liabilities. Each Guarantor further
agrees that Secured Parties may, at their sole option, at any time, and from
time to time, without the consent of or notice to Guarantor or any other party,
and without incurring any responsibility to Guarantor or any other party, and
without impairing or releasing the obligations of Guarantor under this
Agreement:

(a) Discharge or release any party (including, but not limited to, Borrower, any
Guarantor or any other co-guarantor) who is or may be liable to any Secured
Party for any of Borrower’s Secured Liabilities;

(b) Sell, exchange, release, surrender, realize upon or otherwise deal with, in
any manner and in any order, any collateral directly or indirectly securing
repayment of any of Borrower’s Secured Liabilities or the Guaranty Agreement;

(c) Change the manner, place or terms of payment, or change or extend the time
of payment of or renew or restate, as often and for such periods as any Secured
Parties may determine, or alter or increase, any of Borrower’s Secured
Liabilities, including without limitation increases in the available principal
amount of the Borrower’s line of credit or in the interest rate under the Notes;

(d) Settle or compromise any of Borrower’s Secured Liabilities;

(e) Subordinate and/or agree to subordinate the payment of all or any part of
Borrower’s Secured Liabilities or Secured Parties’ security rights in and/or to
any collateral directly or indirectly securing any such Secured Liabilities, to
the payment and/or security rights of any other present and/or future creditors
of Borrower;

 

5



--------------------------------------------------------------------------------

(f) Apply any sums paid to any of Borrower’s Secured Liabilities, with such
payments being applied in such priority or with such preferences as Secured
Parties may determine in their sole discretion, regardless of what Secured
Liabilities of Borrower remains unpaid;

(g) Take or accept any other security or guaranty for any or all of Borrower’s
Secured Liabilities;

(h) Make additional secured and/or unsecured loans to Borrower and/or any other
Guarantor; and/or

(i) Enter into, deliver, modify, amend or waive compliance with, any instrument
or arrangement evidencing, securing or otherwise affecting, all or any part of
Borrower’s Secured Liabilities.

In addition, no course of dealing between Secured Parties and Borrower (or any
other guarantor, surety or endorser of Borrower’s Secured Liabilities), nor any
failure or delay on the part of the Secured Parties to exercise any of Secured
Parties’ rights and remedies, or any other agreement or agreements by and
between any of the Secured Parties and Borrower (or any other guarantor, surety
or endorser) shall have the affect of impairing or releasing Guarantor’s
obligations and liabilities to Secured Parties or waiving any Secured Parties’
rights and remedies. Any partial exercise of any rights and remedies granted to
Secured Parties shall furthermore not constitute a waiver of any of Secured
Parties’ other rights and remedies, it being Guarantor’s intent and agreement
that Secured Parties’ rights and remedies shall be cumulative in nature. The
Guarantor further agrees that, should Borrower default under any of Borrower’s
Secured Liabilities, any waiver or forbearance on the part of Secured Parties to
pursue the rights and remedies available to Secured Parties shall be binding
upon the Secured Parties only to the extent that such Secured Party (or Agent on
its behalf) specifically agrees to such waiver or forbearance in writing. A
waiver or forbearance on the part of Secured Parties as to one event of default
shall not constitute a waiver or forbearance as to any other default.

SECTION 7. No Release of Guarantor. Each Guarantor’s obligations and liabilities
under this Agreement shall not be released, impaired, reduced or otherwise
affected by, and shall continue in full force and effect, notwithstanding the
occurrence of any event, including without limitation any one or more of the
following events:

(a) Death, insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of authority (whether corporate,
partnership or trust) of Borrower (or any person acting on Borrower’s behalf),
or any other Guarantor, surety or endorser of any of Borrower’s Secured
Liabilities;

(b) Partial payment or payments of any amount due and/or outstanding under any
of Borrower’s Secured Liabilities (except to the extent that any payments by
Guarantor under this Agreement or by Borrower reduce the Secured Liabilities);

(c) Any payment by Borrower or any other party to any Secured Party is held to
constitute a preferential transfer or a fraudulent conveyance under any
applicable law, or for any reason, any

 

6



--------------------------------------------------------------------------------

Secured Party is required to refund such payment or pay such amount to Borrower
or to any other person;

(d) Any dissolution of Borrower or any sale, lease or transfer of all or any
part of Borrower’s assets;

(e) Any failure of any Secured Party to notify Guarantor of the acceptance of
this Agreement or of the making of loans or other extensions of credit in
reliance on this Agreement or of the failure of Borrower to make any payment due
by Borrower to any Secured Party;

(f) Any “one action” or “anti-deficiency” law or any other law which may prevent
any Secured Party from bringing any action, including a claim for deficiency,
against Guarantor, before or after Secured Party’s commencement or completion of
any foreclosure action, or any action in lieu of foreclosure; and/or

(g) Any election of remedies by any Secured Party that may destroy or impair
Guarantor’s subrogation rights or Guarantor’s right to proceed for reimbursement
against Borrower or any other guarantor, surety or endorser of any of Borrower’s
Secured Liabilities, including without limitation any loss of rights Guarantor
may suffer by reason of any law limiting, qualifying or discharging Borrower’s
Secured Liabilities.

This Agreement and Guarantor’s obligations and liabilities hereunder shall
continue to be effective, and/or shall automatically and retroactively be
reinstated if a release or discharge has occurred, as the case may be, if at any
time any payment or part thereof to any Secured Party with respect to any of
Borrower’s Secured Liabilities is rescinded or must otherwise be restored by
such Secured Party pursuant to any insolvency, bankruptcy, reorganization,
receivership, or any other debt relief granted to Borrower or to any other
party. In the event that any Secured Party must rescind or restore any payment
received by such Secured Party in satisfaction of Borrower’s Secured
Liabilities, any prior release or discharge from the terms of this Agreement
given to any Guarantor shall be without effect, and this Agreement and
Guarantor’s obligations and liabilities hereunder shall automatically be renewed
or reinstated and shall remain in full force and effect to the same degree and
extent as if such a release or discharge was never granted. It is the intention
of Secured Parties and Guarantor that Guarantor’s obligations and liabilities
hereunder shall not be discharged except by Guarantor’s full and complete
performance of such obligations and liabilities and then only to the extent of
such performance.

SECTION 8. Representations and Warranties. Each Guarantor hereby represents and
warrants that:

(a) The representations and warranties made in writing by the Borrower with
respect to such Guarantor in the Loan Agreement are true and correct.

(b) Such Guarantor is duly organized, validly existing and in good standing
under the laws of the state of its incorporation or formation, has the power to
own its property and to carry on its business as now being conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned by it therein or in which the transaction
of its business makes such qualification necessary and the failure to so qualify
would have a material adverse effect on its financial condition, business or
operations.

 

7



--------------------------------------------------------------------------------

(c) Such Guarantor has full power and authority to execute and deliver this
Agreement and to incur the obligations provided for herein, all of which have
been duly authorized by all proper and necessary corporate action.

(d) Borrower owns one hundred (100%) percent of the voting and ownership equity
interests of such Guarantor, and a portion of the proceeds of the Notes may be
advanced to Guarantor and thus the Secured Liabilities are being incurred for
and will inure to the benefit of such Guarantor, which benefit is hereby
acknowledged.

(e) Such Guarantor has examined or has an opportunity to examine each of the
Loan Agreement and Loan Documents pertaining thereto executed and delivered
prior to or on the date hereof.

(f) This Agreement constitutes the valid and binding obligations of such
Guarantor, enforceable in accordance with its terms (except that enforcement may
be subject to any applicable bankruptcy, insolvency or similar laws generally
affecting the enforcement of creditors’ rights).

(g) The execution, delivery and performance by such Guarantor of this Agreement
will not violate any contract, agreement, law, regulation, order or judgment to
which Guarantor is subject.

(h) The execution, delivery and performance by such Guarantor of this Agreement
did not and do not require the consent or approval of any other person,
corporation, partnership, limited liability company or other legal entity or
governmental agency or entity.

(i) All financial statements of such Guarantor (if any) delivered to Agent
fairly and accurately present the financial condition of Guarantor and have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the period involved. Since the close of the
period covered by the latest financial statement delivered to Agent with respect
to Guarantor, there has been no material adverse change in the assets,
liabilities or financial condition of Guarantor.

(j) As to Diamond Blue Drilling Co., this Agreement is intended by such
Guarantor to be, and is, secured by such Guarantor’s Restated Security Agreement
dated as of even date herewith in favor of Agent.

SECTION 9. Covenants.

(a) Each Guarantor will at all times comply with the affirmative and negative
covenants undertaken by the Borrower with respect to such Guarantor in the Loan
Agreement.

(b) Each Guarantor will promptly notify Agent in writing upon becoming aware of
any change or effect that individually or in the aggregate does or could
reasonably be anticipated to materially adversely affect the business,
prospects, profits, property or condition (financial or otherwise) of Guarantor,
including without limitation the arising of any litigation, governmental
investigation or arbitration or dispute threatened against or affecting
Guarantor.

 

8



--------------------------------------------------------------------------------

(c) Each Guarantor will file all tax returns and reports required to be filed
and pay and discharge promptly when due all taxes, assessments and governmental
charges or levies imposed upon it or upon income or upon any of its property
(including production, severance, windfall profit, excise and other taxes
assessed against or measured by the production of, or the value or proceeds of
production of, oil and gas properties) as well as all claims of any kind
(including claims for labor, materials, supplies and rent) which, if unpaid,
might become a Lien upon any or all of Agent’s collateral under the Collateral
Documents; provided, however, Guarantor shall not be required to pay any such
tax, assessment, charge, levy or claim if the amount, applicability or validity
thereof shall currently be contested in good faith by appropriate proceedings
diligently conducted and if the contesting party shall have set up reserves
therefor adequate under generally accepted accounting principles (provided that
such reserves may be set up under generally accepted accounting principles) and
so long as the payment of same is not a condition to be met in order to maintain
an oil, gas or mineral lease in force.

(d) Each Guarantor agrees to maintain all of its primary collection,
disbursement and operating accounts with Agent.

SECTION 10. Enforcement of Guarantor’s Obligations and Liabilities. Each
Guarantor agrees that following the occurrence of an Event of Default, should
Agent or other Secured Party deem it necessary to file an appropriate collection
action to enforce Guarantor’s obligations and liabilities under this Agreement,
Secured Parties may commence such a civil action against Guarantor without the
necessity of first (i) attempting to collect Borrower’s Secured Liabilities from
Borrower or from any other guarantor, surety or endorser, whether through filing
of suit or otherwise, (ii) attempting to exercise against any collateral
directly or indirectly securing repayment of any of Borrower’s Secured
Liabilities, whether through the filing of an appropriate foreclosure action or
otherwise, or (iii) including Borrower or any other guarantor, surety or
endorser of any of Borrower’s Secured Liabilities as an additional party
defendant in such a collection action against Guarantor. If there is more than
one guarantor under this Agreement, the Guarantor additionally agrees that
Secured Parties may file an appropriate collection and/or enforcement action
against any one or more of them, without impairing the rights of Secured Parties
against any other guarantor under this Agreement. In the event that Secured
Parties should ever deem it necessary during the continuance of a Default (as
defined in and occurring under the Loan Agreement) to refer this Agreement to
attorneys- at- law for the purpose of enforcing Guarantor’s obligations and
liabilities hereunder, or of protecting or preserving Secured Parties’ rights
hereunder, Guarantor agrees to reimburse each Secured Party for its reasonable
attorneys’ fees and disbursements. Guarantor additionally agree that Secured
Parties shall not be liable for failure to use diligence in the collection of
any of Borrower’s Secured Liabilities or any collateral security therefor, or in
creating or preserving the liability of any person liable on any such Secured
Liabilities, or in creating, perfecting or preserving any security for any such
Secured Liabilities.

SECTION 11. Additional Documents. Upon the reasonable request of Agent, each
Guarantor will, at any time, and from time to time, duly execute and deliver to
Agent any and all such further instruments and documents, and supply such
additional information, as may be necessary or advisable in the opinion of
Agent, to further evidence or perfect this Agreement.

SECTION 12. Transfer of Secured Liabilities. This Agreement is for the benefit
of Secured Parties and for such other person or persons as may from time to time
become or be the holders of any of Borrower’s Secured Liabilities hereby
guaranteed and this Agreement shall be transferable and negotiable, with the
same force and effect and to the same extent as Borrower’s Secured Liabilities

 

9



--------------------------------------------------------------------------------

may be transferable, it being understood that, upon the transfer or assignment
by any Secured Party of any of Borrower’s Secured Liabilities hereby guaranteed,
the legal holder of such Secured Liabilities shall have all of the rights
granted to Secured Parties under this Agreement.

Each Guarantor hereby recognizes and agrees that Secured Parties may, from time
to time, one or more times, transfer any portion of Borrower’s Secured
Liabilities to one or more third parties in accordance with the terms of the
Loan Agreement. Such transfers may include, but are not limited to, sales of a
participation interest in such Secured Liabilities in favor of one or more third
party lenders in accordance with any applicable terms in the Loan Agreement.
Guarantor specifically agrees and consents to all such transfers and assignments
and Guarantor further waives any subsequent notice of and right to consent to
any such transfers and assignments as may be provided under applicable Louisiana
(or other) law. Guarantor additionally agrees that the purchaser of a
participation interest in Borrower’s Secured Liabilities will be considered as
the absolute owner of a percentage interest of such Secured Liabilities and that
such a purchaser will have all of the rights granted to the purchaser under any
participation agreement governing the sale of such a participation interest,
provided that such participation agreement cannot increase or alter the
obligations of Guarantor (other than as to the number or identity of Guarantor’s
obligees).

SECTION 13. Deposit Accounts. As collateral security for the repayment of each
Guarantor’s obligations and liabilities under this Agreement, and for the
Borrower’s Secured Liabilities, each Guarantor hereby grants Agent, for the
benefit of the Secured Parties, as well as their successors and assigns, a
continuing security interest in, and the right to apply at any time and from
time to time during the continuance of an Event of Default under the Loan
Agreement, any and all funds, investment property and proceeds that Guarantor
may then have on deposit with or in the possession or control of Agent and its
successors or assigns or in certificates of deposit or deposit accounts as to
which Guarantor is account holder (with the exception of funds deposited in IRA,
pension or other tax-deferred deposit accounts), towards repayment of any of
Borrower’s Secured Liabilities subject to this Agreement. Guarantor agrees that
any holder of a participation in any Note may exercise any and all rights of
counter-claim, set-off, banker’s lien and other liens with respect to any and
all monies owing by Guarantor to such holder as fully as if such holder of a
participation were a holder of a note in the amount of such participation.
Guarantor waives and subordinates in favor of Secured Parties any right of set
off (however arising, contractual or statutory) which it has or may subsequently
have with respect to any accounts payable owing by Guarantor to Borrower or any
of the Borrower’s revenues, funds or monies comprising Agent’s collateral under
the Collateral Documents which now or hereafter may be in the possession or
control of Guarantor including without limitation any funds in any deposit
account.

SECTION 14. Marshaling. The Guarantor shall not at any time hereafter assert any
right under any law pertaining to marshaling (whether of assets or liens) and
the Guarantor expressly agree that the Agent may execute or foreclose upon the
Collateral Documents in such order and manner as the Agent, in its sole
discretion, deems appropriate.

SECTION 15. Amendment. No amendment, modification, consent or waiver of any
provision of this Agreement, and no consent to any departure by Guarantor
therefrom, shall be effective unless the same shall be in writing signed by a
duly authorized officer of Agent, and then shall be effective only to the
specific instance and for the specific purpose for which given.

 

10



--------------------------------------------------------------------------------

SECTION 16. Successors and Assigns Bound. Each Guarantor’s obligations and
liabilities under this Agreement shall be binding upon Guarantor’s successors,
heirs, legatees, devisees, administrators, executors and assigns. The rights and
remedies granted to Secured Party under this Agreement shall also inure to the
benefit of Secured Parties’ successors and assigns, as well as to any and all
subsequent holder or holders of any of Borrower’s Secured Liabilities subject to
this Agreement.

SECTION 17. Caption Headings. Caption headings of the sections of this Agreement
are for convenience purposes only and are not to be used to interpret or to
define their provisions. In this Agreement, whenever the context so requires,
the singular includes the plural and the plural also includes the singular.

SECTION 18. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS.

SECTION 19. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable, this Agreement shall
be construed and enforceable as if the illegal, invalid or unenforceable
provision had never comprised a part of it, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom.

SECTION 20. Waiver of Jury Trial; Consent to Jurisdiction.

(a) Each Guarantor hereby waives trial by jury in any action or proceeding to
which Guarantor and any Secured Party may be parties arising out of or in any
way pertaining to this Agreement. It is agreed and understood that this waiver
constitutes a waiver of trial by jury of all claims against all parties to such
actions or proceedings, including claims against parties who are not parties to
this Agreement. This waiver is knowingly, willingly and voluntarily made by
Guarantor, and Guarantor hereby represents that no representations of fact or
opinion have been made by any individual to induce this waiver of trial by jury
or to in any way modify or nullify its effect. Guarantor further represents that
it has been represented in the signing of this Agreement and in the making of
this waiver by independent legal counsel, selected by its own free will, and
that it had the opportunity to discuss this waiver with counsel.

(b) Each Guarantor hereby irrevocably consents to the non-exclusive jurisdiction
of the state courts of Louisiana, and of the Federal Eastern District Court in
Louisiana, and agrees that any action or proceeding arising out of or brought to
enforce the provisions of this Agreement may be brought in any court having
subject matter jurisdiction. Each Guarantor hereby irrevocably waives any
objections that it may now or hereafter have to the venue of any such action or
proceeding in any such court and that any such action or proceeding was brought
in an inconvenient court and agrees not to plead or claim the same. Each
Guarantor agrees that nothing herein such limit the Secured Parties’ right to
sue in any other jurisdiction.

SECTION 21. Notices. Any notice or demand which by provision of this Agreement
is required or permitted to be given by one party to the other party hereunder
shall be given by (i) deposit, postage prepaid, in the mail, registered or
certified mail, or (ii) delivery to a recognized

 

11



--------------------------------------------------------------------------------

express courier service, or (iii) delivery by hand, or (iv) by facsimile, in
each case addressed (until another address or addresses is given in writing by
such party to the other party) as follows:

 

If to any Guarantor:

  

9400 North Broadway, Suite 600
Oklahoma City, Oklahoma 73114

  

Attention: President

  

Facsimile Number: (405) 600-0600

If to Agent:

  

Capital One, National Association

  

5718 Westheimer Road

  

Suite 1430

  

Houston, Texas 77057

`

  

Attention: Energy Banking Division

  

Facsimile Number: (713) 435-7106

All notices sent by facsimile transmission shall be deemed received by the
addressee upon the transmitter’s receipt of acknowledgment of receipt from the
offices of such addressee (if before 5:00 p.m. on a business day; if later, then
on the next business day).

SECTION 22. Compliance with Usury Laws. It is expressly stipulated and agreed to
be the intent of Guarantor and Secured Parties at all times to comply with the
applicable Texas law governing the maximum non-usurious rate or amount of
interest payable on or in connection with the Borrower’s Secured Liabilities (or
applicable United States federal law to the extent that it permits Lenders to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law). If the applicable law is ever judicially interpreted so as to
render usurious any amount called for under the Notes or any other Loan
Document, or contracted for, charged, taken, reserved or received with respect
to the loan evidenced by the Notes and/or the Loan Documents, or if the
acceleration of the maturity of the Borrower’s Secured Liabilities or if any
prepayment by Guarantor results in Guarantor having paid any interest in excess
of the maximum non-usurious rate permitted by law, then it is Guarantor’s and
Secured Parties’ express intent that all excess amounts theretofore collected by
Secured Parties be credited on the principal balance of the Borrower’s Secured
Liabilities (or, if the Borrower’s Secured Liabilities has been or would thereby
be paid in full, refunded to Guarantor), and the provisions of the Notes and the
other Loan Documents immediately be deemed reformed and the amounts thereafter
collectible thereunder reduced, without the necessity of the execution of any
new document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder.
The right to accelerate maturity of the Borrower’s Secured Liabilities does not
include the right to accelerate any interest which has not otherwise accrued on
the date of such acceleration. All sums paid or agreed to be paid to Secured
Parties for the use, forbearance or detention of the Borrower’s Secured
Liabilities shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of the Borrower’s
Secured Liabilities until payment in full so that the rate or amount of interest
on account of the Borrower’s Secured Liabilities does not exceed the applicable
usury ceiling. As used in this Section 22, the term “Loan Documents” shall mean
all of the Loan Documents as such term is defined in Section 1(b) hereof,
together with this Agreement as may from time to time be amended, supplemented,
renewed or restated.

 

12



--------------------------------------------------------------------------------

SECTION 23. Secured Hedge Providers. The Agent has been appointed to act as
Agent hereunder by the Lenders and, by their acceptance of the benefits hereof,
the Secured Hedge Providers. The Agent shall be obligated, and shall have the
right hereunder, to make demands, to give notices, to exercise or refrain from
exercise any rights, and to take or refrain from taking any action, solely in
accordance with this Agreement and the Loan Agreement; provided that the Agent
shall exercise, or refrain from exercising, any remedies hereunder in accordance
with the instructions of (i) the Required Lenders or (ii) after payment in full
of all obligations set forth in subparagraphs (i), (ii) and (iii) of paragraph
(a) of Section 1 (including without limitation the Indebtedness as defined in
the Loan Agreement and the Credit Obligations), the holders of a majority of the
aggregate notational amount (or, with respect to any Hedge Obligations (as
defined in the Loan Agreement) that has been terminated in accordance with its
terms, the amount then due and payable (exclusive of expenses and similar
payments but including any early termination payments then due) under such Hedge
Obligation) under all Hedge Obligations. In particular, each Secured Hedge
Provider, by its acceptance of the benefits hereof, agrees that it shall have no
right individually to enforce this Agreement, it being understood and agreed by
such Secured Hedge Provider that all rights and remedies hereunder shall be
exercised solely by the Agent for the benefit of the Secured Parties in
accordance with the terms of this Section 23.

IN WITNESS WHEREOF, each Guarantor has executed this Agreement in favor of the
Agent, on behalf of the Secured Parties, as of the day, month and year first
written above.

 

DIAMOND BLUE DRILLING CO. By:  

/s/ James A. Merrill

 

Name: James A. Merrill

 

Titles: Vice President and Secretary

ACCEPTED:

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Agent By:  

/s/ Eric Broussard

  Name: Eric Broussard   Title: Senior Vice President

July 8, 2010

 

13



--------------------------------------------------------------------------------

STATE OF OKLAHOMA                     )

                                                                 )

                                                                 ) SS:

                                                                 )

COUNTY OF OKLAHOMA                 )

BEFORE ME, the undersigned Notary Public duly commissioned qualified and sworn
within and for the State and County written above, personally came and appeared
James A. Merrill, to me personally known, and who being by me duly sworn, did
say that he is the authorized Vice President and Secretary of Diamond Blue
Drilling Co., whose name is subscribed to the foregoing Guaranty Agreement and
that he executed the foregoing Guaranty Agreement by authority of said
corporation’s Board of Directors on behalf of said corporation.

THUS DONE AND SIGNED before me and the two undersigned witnesses in the County
and State aforesaid, on this day of 7th July, 2010. Witness my hand and official
seal.

 

WITNESSES:     /s/ Debbie Doune     /s/ James A. Merrill

Name:

    Name: James A. Merrill /s/ Jeff Howard     Name:    

 

/s/ Dianne M. Newman NOTARY PUBLIC   Seal My Commission expires:    7/13/10    

 

14